Case 19-50315-BLS Doc4 Filed 10/04/19 Page1of3 WP

From: Joyce Skurich joyceskurich@icloud.com
Subject: Answer to Complain

Date: Sep 29, 2019, 6:08:04 PM FILED
To: Joyce Skurich joyceskurich@icioud.com ZOISOCT - AM 8: 22
To the clerk of the court: US. BANKRUP SOY COURT

Honorable Brendan L. Shannon..answer to complaint..#17-12b00. |" OWARE

On Tuesday August 4,2016 we took $200,000 ,our retirement money
and wrote a check # 7222 to WMIF #3 A,LLC. We selected the property
in Los Angels that we wanted for collateral and made sure we had a
legal lien on the property and had it recorded .In return we received a
interest check for the 12 months of the contract. On Tuesday August
22,2017 after the year was up,we received our last interest check.On
Wednesday August 30,2017 we received our $200,000 retirement
money back.That was 97 days before they filed for bankruptcy on
December 4,2017 and a year and a half before the Plan became
effective.

Before our year was up we were contacted by a investigator for the
Colorado Department Of Regulatory Agencies...( DORA )he asked about
our investment with Woodbridge and Timothy C.Mc Guire..He said they
were not legal in Colorado and asked for our help to close down
Woodbridge and Mc Guire We agreed to do anything he requested.He
asked if we would send him all of the paperwork we ever got from
Woodbridge and McGuire.We sent it.He contacted us after he received
the paperwork and thanked us for the help and asked if we would testify
in court and we said yes we would if it didn't jeopardize our interest
checks and our retirement money.He said everything was ok and not to
say anything to anybody and inform him when we get our last interest
check and our money back.He wanted to know what Woodbridge was
offering us to rollover our money and cashing out.He said to play along
and not to release the lein,but never reinvest with Woodbridge or
McGuire..Woodbridge give me a long term 5 year at real high interest
rates deal and said we could rollover even if our 12 months term had not
 

Case 19-50315-BLS Doc4 Filed 10/04/19 Page 2 of 3

expired if we reinvested with Woodbridge. | sent all of this information to

DORA..They thanked us for our help to shut down Woodbridge and
McGuire in Colorado and said we did nothing illegal and no one could
harm us or sue us for helping them out.They informed us that
Woodbridge filled for bankruptcy on December 4,2017.

Now,after 3 years someone is accusing us of fraud,fraudulent transfers
and being winners and receiving preferential treatment after all we did
to help shut Woodbridge and McGuire down.Thats the Thanks you get
for helping out??

We tell this court that there was no preferential treatment to us,no
fraud,was our money we paid tax on,had a lein on the property that they
force us to sign.

We think someone told McGuire or Woodbridge that we were going to
testify against them..We had nothing to do with Woodbridge after
August 30,2017.

We are not crooks and in the ordinary course of business we had all of
our money back within the 90 days that the "Plan" said..If by helping the
Colorado Department Of Regulatory Agencies and the investigation of
Woodbridge took a little longer than it should have and they think we
committed fraud,it is very sad and unjust.From August 30,2017 to Dec
4,2017 it is 97 days.If they think it was less ,we think we did the right
thing in good faith and should not be penalized.Tell us why you would
penalize a whistleblower or some one that wanted to help his state out.
This is so sad and unfair and we will see if it is illegal We are 78and 75
years old and live on our retirement interests and social security and will
not let anyone take our money without a fight in court.We earned every
penny and paid taxes on it years ago,and if some one can take our
money from us because we were good citizens it would be a fight worth

 
 

 

Case 19-50315-BLS Doc4 Filed 10/04/19 Page 3 of 3

fighting.We retired 15 years ago and live on our interest and s.s.money.
We can't be in court on October 23,2019 at 9:30 because | have kidney
cancer and have had my kidney removed and it has traveled to my
lungs.| have been on oxygen for 5 years and my wife of 56 years is
having a problem remembering things.This is our true answer to this
complaint and ask that we are found not guilty. We can go to your court
in Denver Colorado if you order us to do so...

THI YOR 1

See AT, 2ZOlG

Sent from my iPad

SUH PRY

 
